Citation Nr: 1626148	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army as an enlisted soldier from March 1957 to July 1965 and as a commissioned officer from July 1965 to July 1976.   The Veteran served in Laos and the Republic of Vietnam and was awarded the Bronze Star Medal (two awards), the Army Commendation Medal with "V," the Purple Heart Medal, and the Combat Infantryman's Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for ischemic heart disease and assigned a 30 percent rating, effective February 14, 2014, incorporated in a previously assigned 30 percent rating for service-connected left ventricular hypertrophy that had been effective from August 23, 2007.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of the hearing is associated with the claims file.  

In September 2015, the Board remanded the claim for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

On the record during the June 2015 Board hearing, the undersigned advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected ischemic heart disease and left ventricular hypertrophy is manifested by shortness of breath and lack of walking and climbing endurance with objective tests of left ventricular ejection fraction greater than 50 percent and METs greater than 5.  
CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005, 4.118, Diagnostic Codes 7801-02, 7804-05 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In this case, the Veteran appealed the propriety of the initially assigned rating for his ischemic heart disease from the original grant of service connection.  Notice is required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, in a June 2014 statement of the case, the RO provided the detailed rating criteria for cardiovascular disease with an opportunity for the Veteran to respond.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Service treatment and personnel records, VA outpatient records through January 2016, and identified private treatment records have been obtained and associated with the electronic claims file.   The Veteran was provided VA examinations to evaluate the Veteran's cardiovascular disease in February 2008 (prior to the period of the appeal), April 2014, and January 2016 that included a review of the record, consideration of the Veteran's lay statements, clinical observations, reference to medical testing, and opinions, and provided information applicable to the rating criteria.  The most recent examiner addressed the Board's remand questions.  The Board finds that the examinations are adequate because they were based on the prior medical history and described the disability in sufficient detail for the Board to reach an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the undersigned VLJ noted the basis of the prior determination and the elements of the claim that were not met.  In addition, the VLJ sought to identify the current degree of severity of the Veteran's disability and any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.

In September 2015, the Board remanded the claim to obtain current records of VA treatment, to permit the Veteran to identify or submit records of private medical treatment, and to obtain a VA examination and opinion addressing several aspects of the disability.  In October 2015, the RO provided notice and the opportunity for the Veteran to identify additional evidence and later obtained VA outpatient and emergency room treatment records through January 2016.  A VA examination was performed in January 2016.  Therefore, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In summary, the notice and assistance duties have been satisfied with respect to the claim addressed herein. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim remaining on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 59 F.3d 534, 549   (Fed. Cir. 1998).

II.  Analysis

The Veteran served on active duty in the U.S. Army as an enlisted soldier and as a commissioned officer with combat service as an infantryman.  He contended in a June 2014 notice of disagreement, an October 2014 substantive appeal, and during the June 2015 Board hearing that his ischemic heart disease with left ventricular hypertrophy is more severe than is contemplated by the initial rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2.  METs testing is also not required when the left ventricular ejection fraction has been measured and is less than 50 percent, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.104 (b).  

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.  

Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.   Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.  

Substantially the same ratings are for application for hypertensive heart disease, for ventricular arrhythmias, and for residuals of a myocardial infarction except that a 100 percent rating is warranted for three months following the infarction as documented by laboratory tests or for hospitalization following a sustained period of arrhythmia.  38 C.F.R. § 3.104, Diagnostic Codes 7006, 7007, 7011(2015).   

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

In February 2007 during workup for an unrelated surgical procedure, the Veteran underwent an echocardiogram and carotid artery studies that showed heart valve disease and regurgitation, mild left ventricular hypertrophy with a 61 percent ejection fraction, and mild stenosis of the bilateral carotid arteries. 

In February 2008, a VA physician reviewed the records and noted the Veteran's reports of intermittent pre-syncopal episodes during exertion and when turning his head to the left.  The Veteran reported that he had earned a doctoral degree, was the director of a school, and that his symptoms did not interfere with his occupation.  He was also able to perform home remodeling and construction despite occasional pre-syncopal episodes.  The physician concurred in the earlier diagnoses of poorly controlled hypertension and mild left ventricular hypertrophy that were likely secondary to the Veteran's long standing and service-connected hypertension.  However, he found that carotid stenosis and subclavian steal was associated with the episodes of dizziness and was more likely due to elevated total cholesterol and age.  

In March 2008, the RO granted service connection for left ventricular hypertrophy secondary to service-connected hypertension, and assigned a 30 percent rating, effective August 23, 2007, the date of receipt of the claim for service connection.  The RO assigned the rating under the criteria of Diagnostic Code 7007 for hypertensive heart disease based on evidence of cardiac hypertrophy shown on echocardiogram.  The Veteran expressed timely disagreement with the assigned rating, calling attention to his episodes of shortness of breath and dizziness.  Following the issuance of a statement of the case in June 2008, he did not perfect an appeal. 

In a June 2008 statement, the Veteran's spouse noted that she observed the Veteran's dizziness episodes after rising from bed, rising after tying shoes, climbing a flight of stairs, and after physical work.  He also experienced episodes of disorientation and blurry vision.   

In February 2012, the Veteran sought treatment at a private university medical center for chest pain while driving.  The diagnosis was myocardial infarction.  Cardiac catheterization showed severe coronary artery disease, and the Veteran underwent a two vessel coronary artery bypass graft procedure with stent placement.  A post-surgery echocardiogram showed systolic and diastolic left ventricular ejection fraction between 55 and 70 percent.  The Veteran subsequently engaged in a home exercise program with monitoring by VA approximately once per month.  The Veteran reported that he experienced lightheadedness and some visual disturbances when he stood up, but his cardiovascular performance improved from an initial 3.1 metabolic equivalents (METS) to 4.5 METS after two months of a daily walking regimen.  In July 2012, left ventricular ejection fraction was measured as 65 percent and carotid Doppler testing continued to show atherosclerotic disease but no significant stenosis.  Over the next two years, the Veteran experienced episodes of supraventricular tachycardia and underwent radio frequency ablation procedures.  The Veteran was hospitalized briefly in April and October 2013 for symptoms of unstable angina and syncope respectively.  An echocardiogram in October 2013 showed a left ventricular ejection fraction of 62 percent. 

In February 2014, the RO received the Veteran's claim for service connection for ischemic heart disease to include as caused by exposure to herbicide.  

The same month, the RO received a Disability Benefits Questionnaire (DBQ) from a private physician who noted a history of myocardial infarction and coronary bypass surgery but no episodes of congestive heart failure.  The physician noted that an exercise stress test had not been performed since the most recent myocardial infarction but referred to an October 24, 2013 test that showed a measurement of 8.5 METS. The physician noted that another test was not indicated because of the Veteran's fatigue, but he estimated the current function as between 7 and 10 METS.  He noted that the Veteran could work with no more than moderate exertion.  The same month another private physician completed a DBQ and noted concurrent diagnoses of sleep apnea, peripheral vascular disease, hyperlipidemia, chronic kidney disease, and possible chronic obstructive pulmonary disease.

Two months later in April 2014, a VA contract physician completed a DBQ and noted the same history with an additional note that the Veteran had undergone another radio frequency ablation for atrial fibrillation in March 2014.  The physician confirmed that the Veteran had not experienced episodes of congestive heart failure in the past year.  He noted that an echocardiogram obtained in April 2014 showed a left ventricular ejection fraction of 74 percent.  He noted that an exercise stress test was not indicated in the Veteran's case because of dyspnea but estimated cardiac function as 1-3 METS based on the Veteran's reports of level of activity.  The physician found that the ejection fraction best reflected the current cardiac function because it was an objective measurement not based on personal reporting.  The physician noted that the Veteran could continue his occupation as a university instructor but could not perform a job requiring physical exertion.  The Veteran was also advised to limit extended operation of an automobile.  

In a May 2014 VA outpatient encounter, the Veteran's attending VA physician noted the Veteran's report that he had not experienced additional tachycardia episodes since the last ablation in March 2014.  However, the Veteran reported episodes of dizziness and disorientation when first rising in the morning and when driving.  However he also reported that he had been working outside a lot preparing a house to be sold and found that the episodes were not very intrusive in his life.  The physician advised remaining hydrated while working outside.  In an addendum, the physician referred to carotid Doppler studies obtained in April 2013 that showed systolic velocities of 44 centimeters per second (cm/s) on the right and 60 cm/s on the left and that only a two year follow-up was recommended.  

During the June 2015 Board hearing, the Veteran testified that his cardiovascular symptoms had become more severe since the last examination and that he had ceased work as a university instructor and driving more than 10-15 minutes because of episodes of dizziness, lightheadedness, vision disturbances, and disorientation that he attributed to the constriction of blood to his brain.  He testified that he had shortness of breath and difficulty walking up inclines and for more than one tenth of a mile.  He acknowledged a history of irregular heartbeat but that such had not recurred since the last ablation.  The Veteran called attention to the April 2014 functional estimate of 1-3 Mets and to records of 2015 VA carotid ultrasound studies which he submitted for consideration.    

VA outpatient treatment records through January 2016 show continued care in a VA geriatric clinic for heart and vascular symptoms.  A series of carotid artery studies in April and May 2015, updated in June 2015, are of record.  In April 2015, a Doppler study to assess left eye drift and left subclavian steal showed bilateral moderate carotid atherosclerosis without significant stenosis and with no change since 2013.  A May 2015 computed tomography scan showed unchanged levels of stenosis on the left but an increase to greater than 70 percent stenosis on the right vertebral artery compared to that measured in 2013.  An echocardiogram the same month showed an ejection fraction of 65 percent that was evaluated as normal with mild hypertrophy and not significantly changed since October 2013.  His attending physician noted that the ablations for ventricular tachycardia were successful and that the Veteran could return to work without restriction.  The Veteran continued to report occasional episodes of lightheadedness when standing up and driving an automobile but felt that the symptoms were not very intrusive and that he was able to work outside preparing a house to be sold.  

In August 2014, the Veteran was evaluated in a VA cardiology clinic.  The attending physician accurately noted the history and that the Veteran reported exercising regularly.  A stress test was performed up to stage 3 without chest discomfort but was stopped because of fatigue.  However, the evaluation noted that exercise capacity was good at a level of 9 METS and that left ventricular ejection fraction obtained from an echocardiogram was greater than 70 percent.  The physician noted that the stress test was "negative."    

VA records show that the Veteran sought emergency room treatment in October 2014 for lightheadedness and left eye irregularities.  The attending physician attributed the long-standing lightheadedness episodes to the subclavian steal syndrome and chronic vascular abnormalities.  In a follow up treatment encounter in November 2014, the attending physician also noted that dizziness and feeling off balance may have a vestibular origin.  The etiology of the left eye movement was not clear but not attributed to ischemic heart disease.  The Veteran reported that he intended to retire from teaching in the spring because of the dizziness and vision symptoms.  In April 2015, the attending physician noted that the Veteran was still able to drive and was involved in a head-on collision in January 2015 that worsened his eye and dizziness symptoms. In May 2015, another echocardiogram showed an ejection fraction of 65 percent, normal wall motion, and mild left ventricular hypertrophy; the evaluator noted no significant changes since the October 2013 study.   In August 2015, the Veteran again sought emergency room treatment for a dizziness episode but denied any chest pain, heart palpitations, or shortness of breath. 

In January 2016, a VA physician noted a review of the claims file and the history of myocardial infarction, right bundle branch block, sinus bradycardia, and arteriosclerotic and valvular heart disease post coronary bypass graft and stent placement.  The Veteran reported continued shortness of breath when walking short distances and climbing stairs and lightheadedness on standing.  He reported that he could no longer perform yard work but could leave the home and use transportation.  He reported that he retired from teaching in August 2015.  The physician noted that the Veteran did not have congestive heart failure and that the atrial fibrillation had resolved since the ablation procedures.  On examination, the physician noted a regular rhythm with a pan systolic murmur.  There was mild peripheral edema in the right lower extremity.  The physician also observed a midline sternum surgical scar of 19.0 by 1.0 centimeters that was not painful or unstable.  The physician referred to X-ray, electrocardiogram, and echocardiogram studies in May and August 2015 that showed sinus bradycardia and an ejection fraction of 65 percent.  The physician found that an exercise stress test was not appropriate because of significant risk and estimated METS as 1-3 based on an interview that this level was associated with eating, dressing, and slow walking.  The physician acknowledged that the interview based METS level was due to multiple medical conditions including the heart but that it was not possible to attribute a percentage to each medical condition.   The physician found that the Veteran was unable to pursue an occupation that required frequent stair climbing, walking short distances, or other physical activity but that he could perform a desk occupation.  

In response to the Board's remand inquiries, the physician noted that the bilateral carotid flow reduction and stenosis was not due to ischemic heart disease but rather to cholesterol plaque that did not contribute to cardiac dysfunction.  The physician noted that shortness of breath was a manifestation of coronary artery disease but that dizziness, near syncope, and vision disturbances were manifestations of carotid artery disease.  He further noted that bradycardia was a side effect of medication used to treat the Veteran's hypertension and to prevent heart attack.  The Veteran did not have recurrent atrial fibrillation after the 2014 ablation procedures.  

The Board finds that a rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy is not warranted at any time during the period of the appeal.  

The Veteran is competent and credible in his reporting of symptoms of shortness of breath, lack of physical endurance, episodes of dizziness, imbalance, and visual disturbances because these reports are consistent and have been accepted without challenge by his attending clinicians and are consistent with the clinical findings and objective studies.  The Board places somewhat less probative weigh on the severity of his reported shortness of breath.  Although he reported limited endurance in walking and climbing stairs, he also reported working outdoors to prepare a home for sale and continuing to work as a university instructor until August 2015 when he retired because of the dizziness and vision symptoms. 

The Board finds that a rating in excess of 30 percent is not warranted because the measurement of left ventricular ejection fraction was greater than 50 percent on all occasions during the period of the appeal which was subsequent to the coronary bypass grafts and placement of the stents.  A higher rating is not warranted because exercise stress tests in February 2014 and August 2014, also after the corrective surgery, showed greater than 5 METs of cardiac performance.  A higher rating is also not warranted because there are no competent diagnoses or clinical observations of congestive heart failure during the period of the appeal. 

The Board considered the results of the interview based estimates of 1-3 METS noted by the contract physician in April 2014 but placed low probative weight on this estimate because it was bracketed by actual test results of 8.5 and 9 METS on tests before and after the estimate.  The contract physician estimated cardiac function as 1-3 METS based on the Veteran's reports of level of activity.  Moreover, this physician found that the ejection fraction best reflected the current cardiac function because it was an objective measurement not based on personal reporting.  The most recent examiner in January 2016 also estimated cardiac performance as 1-3 METS based on the Veteran's reported limitation of activity.  This physician noted that the limitations were caused by multiple service-connected and nonservice-connected disorders which could not be separately quantified.  The Board acknowledges that when manifestations cannot be separated, all must be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  However, the Board places probative weight on the earlier opinion of the physician in April 2014 who was presented with the same interview factors and found that in this Veteran's case, the ejection fraction best reflected the current cardiac function because it was an objective measurement not based on personal reporting.  Therefore, the Board finds that the two interview tests assigning a metabolic equivalent of 1-3 METS are outweighed by the ejection fraction measurements of greater than 50 percent and the actual test results of 8.5-9 Mets.  Although the Veteran sincerely reported that his shortness of breath and endurance was declining, his attending physicians noted his reports of little interference with his activities and repeat clinical observations of no changes on subsequent cardiac tests and imaging studies.  

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321. The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

In this case, the rating criteria is based on objective testing of metabolic equivalent and ejection fraction and contemplates the shortness of breath and lack of endurance experienced by the Veteran.  As noted above, episodes of dizziness, imbalance, and vision disturbances are medically attributed to another nonservice-connected disorder.  
  
The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of ischemic heart disease and left ventricular hypertrophy, a single disability.  As the Board has fully considered all of the Veteran's endurance symptoms, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  Moreover, the records of care for all the other service connected disabilities do not show that any contribute to shortness of breath and lack of endurance.

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not indicate, that his ischemic heart disease and left ventricular hypertrophy render him unemployable.  The evidence shows that the objective findings are similar to those when he was working.  Despite some impairment, the record demonstrates the Veteran was able to work.  The evidence tends to suggest that the Veteran retired at the age of 80.  Hence, on these facts, consideration of a TDIU in connection with any higher rating claim on appeal is not warranted.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


